DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 

Response to Amendment
2. 	The amendment filed on 10/13/2021 has been entered and considered by examiner.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, a limitation “wherein the first film is spaced apart from the second film” is not consistent with a limitation “wherein the third region is spaced apart from the first region with the second region interposed 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inata (U.S. Pub. No. US 2015/0009176 A1). 

As to claim 14, Inata (Figs. 1-5) teaches a display device (an electronic device 100; Figs. 2-3) comprising:
-	a window (a display window 115) (Figs. 2-3);  
a display panel (a display panel 160) disposed below the window (the display window 115) and having an area smaller than an area of the window (the display window 115) (Figs. 2-3); 
-	a touch panel (a touch panel 130) disposed between the window (the display window 115) and the display panel (the display panel 160) (Figs. 2-3); and 
-	a film (an adhesion layer 150) that includes 
-	a first film portion (the adhesion layer 150 (a middle area) on the display panel 160) disposed between the touch panel (the touch panel 130) and the display panel (the display panel 160) and having an area smaller than an area of the window (the display window 115) (Figs. 2-3); and 
-	a second film portion (an adhesion layer 150 (right side area) including the left side of a (right) vibration part 140) disposed under the touch panel (the touch panel 130) and spaced apart from the display panel (the display panel 160) (Figs. 2-3), wherein 
-	the second film portion (an adhesion layer 150 (right side area) including the left side of a (right) vibration part 140) includes an upper surface facing the touch panel (the touch panel 130) and a lower surface spaced apart from the touch panel (the touch panel 130) with the upper surface therebetween (Fig. 3), and the lower surface (the lower surface) of the second film portion (an adhesion layer 150 (right side area) including the left side of a (right) vibration part 140) is exposed (Figs. 2-3), and 
-	the touch panel (the touch panel 130) includes a first region (a middle region on overlapping the display panel 160) overlapping the first film portion (the adhesion layer 150 (the middle area) on the display panel 160), a second region (a right side region non-overlapping the display panel 160) overlapping the second film portion (the adhesion layer 150 (the right side area) including the left side of the (right) vibration part 140), and a third region (a left side region non-overlapping the display panel 160) that does not overlap any part of the film (the adhesion layer 150 (the middle area) on the display panel 160 and the adhesion layer 150 (the right side area) including the left side of the (right) vibration part 140) (Figs. 2-3).

As to claim 15, Inata teaches 
-	wherein the first film portion (the adhesion layer 150 (a middle area) on the display panel 160) and the second film portion (the adhesion layer 150 (right side area) including the left side of the (right) vibration part 140) are integrally connected to form one adhesive film (the adhesive layer 150) (Figs. 2-3).


As to claim 17, Inata teaches 
-	wherein a thickness of the second film portion (the adhesion layer 150 (right side area) including the left side of the (right) vibration part 140) is greater than or equal to a thickness of the first film portion (the adhesion layer 150 (a middle area) on the display panel 160) (Figs. 2-3).

Allowable Subject Matter
7.		Claims 1-2, 4, 8-9 and 11-12 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, Inata, does not teach a limitation “wherein the third region is spaced apart from the first region with the second region interposed therebetween” of claim 1 in combination with other limitations of the base claim.

8.		Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.

The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, Inata, does not teach a limitation “wherein the first film portion and the second film portion are spaced apart from each other” of claim 16 in combination with other limitations of the base claim.


Response to Arguments
9.		Applicant's arguments filed on 10/13/2021 have been fully considered but they are not persuasive for claims 14-17.  Applicant argues that Inata does not disclose or suggest a limitation “wherein the touch panel includes a first region overlapping the first film, a second region overlapping the second film, and a third region non-overlapping the first film and the second film.”  However, the Office respectfully disagrees.  Since the amended limitation does not the scope of the claim, the interpretation of the claim in the previous Office action is applied.
Therefore, the Office maintains the rejections as recited above.


Conclusion
10.		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
11.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWANG-SU YANG whose telephone number is (571)270-7307. The examiner can normally be reached on (571)270-7307 from Monday-Friday during 9:00AM-6:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/KWANG-SU YANG/Primary Examiner, Art Unit 2691